Citation Nr: 0412885	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
pneumonia.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

3.  Entitlement to service connection for the residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

With respect to the issue involving entitlement to service 
connection for the residuals of frostbite, the RO denied 
entitlement to the benefit in a February 2003 rating 
decision.  Following the issuance of that rating decision, 
the RO received correspondence from the veteran in January 
2004 that may be construed as a notice of disagreement (NOD).  
The Untied States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the veteran has not been sent a statement of the case 
with respect to this issue, and the remand action below 
addresses this item.  

As a result of this action, these issues on appeal are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

In a VA letter, dated August 15, 2002, the veteran was 
advised that his case was being certified to the Board.  
Following that action, the veteran's accredited 
representative submitted a memorandum to the Board that the 
veteran had requested a videoconference hearing before a 
Veterans Law Judge.  Since that request for a hearing was 
received within 90 days of certification and transfer of the 
claim to the Board, the request was deemed timely.  38 C.F.R. 
§ 20.1304(a) (2003).  As such, the Board concluded that the 
claim should be remanded to the RO for the purpose of 
scheduling a videoconference hearing before a Veteran Law 
Judge.  The remand action was issued in September 2002.

The record reveals that the veteran was notified of the 
videoconference hearing date but after receiving notification 
of said date, he filed a written statement with respect to 
the hearing.  Specifically, the veteran requested that 
instead of providing testimony in front of a video camera, he 
preferred to provide testimony before a Veterans Law Judge 
who was sitting in the same room as he.  

Also, the Board finds the veteran has submitted a notice of 
disagreement with respect to the denial of service connection 
for the residuals of frostbite.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
that adequately notifies the veteran of the action necessary 
to perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for the residuals 
of frostbite.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.  

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the veteran is required until he is so informed.  
The purposes of this REMAND are to schedule a Board hearing 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


